Robinson, J.
As there was no special finding of facts with conclusions of law in the case, the second, third, and fourth errors assigned, relating to these matters, present no question. The first error assigned is overruling the motion for a new trial on’ the ground that the decision of the court is not sustained by sufficient evidence, and ,is contrary to law.
It is insisted by counsel for appellee that the appeal should be dismissed, or the judgment affirmed, because of appellant’s failure to comply with the rules of the court in the preparation of the transcript and brief. The fifth subdivision of rule twenty-two provides: “If the insufficiency of the evidence to sustain the verdict or finding-in fact or law is assigned, the statement shall contain a condensed recital of the evidence in narrative form so as to present the substance clearly and concisely.” As no attempt whatever has been made to comply with this provision, appellant is not in a position to ask a decision upon the sufficiency of the evidence to sustain the finding. *533Boseker v. Chamberlain, 160 Ind. 114; Security, etc., Assn. v. Lee, 160 Ind. 249; Indiana, etc., R. Co. v. Ditto, 158 Ind. 669. Moreover, a reading of the evidence shows that there is evidence to support the conclusion reached by the trial court.
Judgment affirmed.